Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 29, 2017

                                      No. 04-17-00424-CR

                                        Estaban PINON,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 16-1263-CR-B
                              Jessica Crawford, Judge Presiding


                                         ORDER

        The reporter’s record was originally due on October 24, 2017. On December 27, 2017,
court reporter Lori Schmid filed a THIRD notification of late reporter’s record. The reporter has
requested an additional 30 days to file the record. The request is GRANTED IN PART. The
court reporter is ORDERED to file the reporter’s record with this court no later than January 16,
2018.
        If the reporter’s record is not filed with this court by January 16, 2018, any requests for
additional time to file the record will be disfavored and must be accompanied by a signed,
written status report. The report must comply with the following requirements:

       •   describe the transcript by day with the date, description, page counts, and remarks for
           each day;
       •   list the page counts for the total number of pages, the number of pages edited,
           proofread, and formatted into the required electronic form (including bookmarks);
           and
       •   describe any problems the court reporter reasonably believes may delay the
           completion of the record beyond the requested date.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court